--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE
 

       
PRINCIPAL AMOUNT:
$1,000,000.00
   
INTEREST RATE:
12.0%
   
BORROWER:
Ethos Environmental, Inc., a Nevada corporation
   
LENDER:
Patricia Applegate
   
DUE DATE:
July 30, 2008
   
PAYMENT:
BALLOON PAYMENT OF PRINCIPAL AND ACCRUED INTEREST DUE AND PAYABLE ON OR BEFORE
JULY 30, 2008.
       

THIS SECURED PROMISSORY NOTE IS EXECUTED IN CONJUNCTION WITH AND IS TO BE
CONSTRUED IN ACCORDANCE WITH THAT CERTAIN SECURITY AGREEMENT (“SECURITY
AGREEMENT”) BY  AND  BETWEEN THE PARTIES HERETO EXECUTED ON EVEN DATE HEREOF.


1. Principal Repayment.   For value received, Borrower hereby promises to pay to
Lender, or to order, the principal amount of $1,000,000, together with simple
interest thereon at the rate of twelve percent (12.0%) per annum commencing from
the Effective Date as that term is defined in the Security Agreement. Accrued
simple interest shall be calculated for the actual days elapsed on the basis on
a 360-day year and shall apply before and after maturity and judgment.


2. Payment Terms.  Borrower shall pay the principal and unpaid accrued simple
interest in full on or before July 30, 2008 (“Maturity Date”).


3. Affirmative and Negative Covenants of the Borrower.  The Borrower hereby
covenants and agrees, as the case may be, as follows:


(a) Event of Default.  Within five (5) days of any officer of the Borrower
obtaining knowledge of any Event of Default (as defined in Section 4 hereof), if
such Event of Default is then continuing, the Borrower shall furnish to the
Lender a certificate of the chief financial or accounting officer of the
Borrower setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto.


(b) Performance.  The Borrower will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Borrower, but will at all times in good faith assist
in the carrying out of the provisions of this Note and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
Lender of this Note against impairment.


4. Events of Default.  This Note shall become immediately due and payable upon
any one or more of the following events or occurrences (“Events of Default”):


(a) if this Note is not paid on or before the Maturity Date;

1

--------------------------------------------------------------------------------


(b) upon a “Change in Control” of the Borrower, meaning: (i) an acquisition of
any voting securities of the Borrower (the “Voting Securities”) by any “person”
(as the term “person” is used for purposes of Section 13(d) or Section 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
immediately after which such person has “beneficial ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) (“Beneficial
Ownership”) of 30% or more of the combined voting power of the Borrower’s then
outstanding Voting Securities without the approval of the Borrower’s Board of
Directors (the “Board”); (ii) a merger or consolidation that results in more
than 50% of the combined voting power of the Borrower’s then outstanding Voting
Securities of the Borrower or its successor changing ownership(whether or not
approved by the Board); (iii) the sale of all or substantially all of the
Borrower’s assets in one or a series of related transactions; (iv) approval by
the stockLenders of the Borrower of a plan of complete liquidation of the
Borrower; or (v) the individuals constituting the Board as of the date hereof
(the “Incumbent Board”) cease for any reason to constitute at least one half
(1/2 of the members of the Board; provided, however, that if the election, or
nomination for election by the Borrower’s stockLenders, of any new director was
approved by a vote of the Incumbent Board, such new director shall be considered
a member of the Incumbent Board.  The Borrower shall give the Lender no less
than thirty (30) days written notice of a potential Change in Control;


(c) if any final judgment for the payment of money is rendered against the
Borrower and the Borrower does not discharge the same or cause it to be
discharged or vacated within ninety (90) days from the entry thereof, or does
not appeal therefrom or from the order, decree or process upon which or pursuant
to which said judgment was granted, based or entered, and does not secure a stay
of execution pending such appeal within ninety (90)  days after the entry
thereof;


(d) if the Borrower makes an assignment for the benefit of creditors or if the
Borrower generally does not pay its debts as they become due;


(e) if a receiver, liquidator or trustee of the Borrower is appointed or if the
Borrower is adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, is filed by or against, consented to, or
acquiesced in, by the Borrower or if any proceeding for the dissolution or
liquidation of the Borrower is instituted; however, if such appointment,
adjudication, petition or proceeding is involuntary and is not consented to by
the Borrower, upon the same not being discharged, stayed or dismissed within
sixty (60) days;


(f) if the Borrower defaults in any material respect under any other secured or
unsecured indebtedness for borrowed money, other than any indebtedness owed to
officers, directors or shareLenders of the Borrower;


(g) except for specific defaults set forth in this Section 4, if the Borrower
defaults in the observance or performance of any material term, agreement or
condition of the Note; and


(h) if the Borrower fails to provide the Lender with the written certifications
and evidence referred to in this Note, and fails to remedy such default
within  fifteen (15) days following written notice to the Borrower:


5. Usury.  In no event shall the amount of interest paid or agreed to be paid
hereunder exceed the highest lawful rate permissible under applicable law.  Any
excess amount of deemed interest shall be null and void and shall not interfere
with or affect the Borrower’s obligation to repay the principal of and interest
on the Note.


6. Mutilated, Destroyed, Lost or Stolen Notes.  In case this Note shall become
mutilated or defaced, or be destroyed, lost or stolen, the Borrower shall
execute and deliver a new note of like principal amount in exchange and
substitution for the mutilated or defaced Note, or in lieu of and in
substitution for the destroyed, lost or stolen Note. In the case of a mutilated
or defaced Note, the Lender shall surrender such Note to the Borrower.  In the
case of any destroyed, lost or stolen Note, the Lender shall furnish to the
Borrower: (a) evidence to its satisfaction of the destruction, loss or theft of
such Note and (b) such security or indemnity as may be reasonably required by
the Borrower to hold the Borrower harmless.

2

--------------------------------------------------------------------------------


7. Waiver of Demand, Presentment, etc.  The Borrower hereby expressly waives
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.


8. Payment.


(a) Except as otherwise provided for herein, all payments with respect to this
Note shall be made in lawful currency of the United States of America by check
or wire transfer of immediately available funds, at the option of the Lender, at
the principal office of the Lender or such other place or places or designated
accounts as may be reasonably specified by the Lender of this Note in a written
notice to the Borrower at least one (1) business day prior to payment. Payment
shall be credited first to the accrued interest then due and payable and the
remainder applied to principal.


(b) This Note and all accrued interest hereunder may be prepaid by the Borrower
without penalty on five (5) days written notice to the Lender and in the manner
called for in Section 8(a) hereof (it being agreed by the Borrower that if the
Borrower elects to prepay this Note in accordance with this Section 8(b), the
Borrower shall simultaneously prepay all principal and accrued interest under
all of the Notes in the Series in the same manner and at the same time).


9. Security Interest.  This Note is secured by a security interest in all of
the assets of the Borrower in accordance with a separate security agreement (the
“Security Agreement”) of even date herewith between the Borrower and the
Lender.  The security interest granted in the Security Agreement shall be junior
only to the Borrower’s existing Senior Secured Notes. In case of an Event of
Default (as defined in the Security Agreement), the Lender shall have the rights
set forth in the Security Agreement.


10. Assignment.  The rights and obligations of the Borrower and the Lender of
this Note shall be binding upon, and inure to the benefit of, the permitted
successors, assigns, heirs, administrators and transferees of the parties
hereto.


11. Waiver and Amendment.  Any provision of this Note, including, without
limitation, the due date hereof, and the observance of any term hereof, may be
amended, waived or modified (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of the
Borrower and the Lender


12. Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or delivered by facsimile transmission, to the Borrower at the address or
facsimile number set forth herein or to the Lender at its address or facsimile
number set forth in the records of the Borrower.  Any party hereto may by notice
so given change its address for future notice hereunder.  Notice shall
conclusively be deemed to have been given when personally delivered or when
deposited in the mail in the manner set forth above and shall be deemed to have
been received when delivered or, if notice is given by facsimile transmission,
when delivered with confirmation of receipt.

3

--------------------------------------------------------------------------------


13. Governing Law; Jurisdiction; Waiver of Jury Trial.


(a) THIS NOTE SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW.


(b) THE BORROWER HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE OF
CALIFORNIA OR UNITED STATES FEDERAL COURTS LOCATED IN SAN DIEGO, CALIFORNIA WITH
RESPECT TO ANY DISPUTE ARISING UNDER THIS NOTE.  THE BORROWER IRREVOCABLY WAIVES
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR
PROCEEDING.  THE BORROWER FURTHER AGREES THAT SERVICE OF PROCESS UPON IT MAILED
BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON THE BORROWER IN ANY SUCH SUIT OR PROCEEDING.  NOTHING HEREIN SHALL
AFFECT THE LENDER’S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.  THE BORROWER AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER.


(c) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT
TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE.


14. Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Note, and the balance of this Note shall be interpreted as if such provisions
were so excluded and shall be enforceable in accordance with its terms.


15. Headings.  Section headings in this Note are for convenience only, and shall
not be used in the construction of this Note.


IN WITNESS WHEREOF, the Borrower has caused this Note to be issued as of the
date first above written.


  ETHOS ENVIRONMENTAL, INC.          
 
By
        Name:       Title:          


 
4

--------------------------------------------------------------------------------

 
